-~A~o~24~5~B~(R~·v~·~o2~/o~s/~2o~'9~)~Ju~dg~m~··~'·~·~·c~r~im~i·~·'~P~·~~c·~,·~<~M~od~ifi~·d~)--~~~~~~~~~--------~~----~p~·g~·~'~or~'
        .                                                                                                                             I d-

                                  UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF CALIFORNIA

                   United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                                                            (For Offenses Committed On or After November 1, 1987)
                              v.

                    Leonardo Zurita-Garcia                                  Case Number: 3:19-mj-21641

                                                                            Lupe C Rodriguez
                                                                            Defendant's Attorney


 REGISTRATION NO. 84716298

 THE DEFENDANT:
  [g) pleaded guilty to count(s) I of Complaint
                                     ------~----------------------------------------------
  0 was found guilty to count(s)
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title & Section              Nature of Offense                                                               Count Number(s)
 8:1325                       ILLEGAL ENTRY (Misdemeanor)                                                     I

  0 The defendant has been found not guilty on count( s)
                                                         ------------------------------------
  0 Count(s) __________________________________ dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                           f{J.   TIME SERVED                          0 _________________ days

  [g) Assessment: $10 WAIVED [g) Fine: WAIVED
  [g) Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  0 Court recommends defendant be deported/removed with relative,                            charged in case


      IT IS ORDERED that the defendant shall notifY the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notifY the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Thursday, April IS, 2019




 Received
             o!Jiii«
                    -
                    ~
                                                                         Date of Imposition of Sentence


                                                                         :Micfiae(]. Seng
                                                                         HONORABLE MICHAEL J. SENG
                                                                         UNITED STATES MAGISTRATE JUDGE



  Clerk's Office Copy                                                                                                   3:19-mj-21641
